Case 1:20-cv-00029-CRH Document 1-1 Filed 02/24/20 Page 1 of 6

***** Please be advised that the use of these forms may not be proper for your specific legal situation*****
****Please make an independent determination whether use of these forms is appropriate****

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

Nicole Catherwood Rude

§
§
§
§
§
§
(Enter full name of each Plaintiff, above) §
§
Laughing sun Brewery LLC § Civil Case No,
North Dakota Department of Labor § (To be assigned by Clerk of Court)
Equal Employment Opportunity Commission §
§ JURY TRIAL DEMANDED Clyes LINo
§ (Check one)
§
§
§
(Enter full name of each Defendant, above) §
COMPLAINT

I. JURISDICTION. State the grounds for filing this case in Federal Court (include federal statutes or
U.S. Constitutional provisions).

Title Vil of the Civil Rights Act of 1964
42 U.S.C. 2000e

SAMPLE COMPLAINT 1
Case 1:20-cv-00029-CRH Document 1-1 Filed 02/24/20 Page 2 of 6

Il. PLAINTIFF. For each Plaintiff list: name and address including City, County and State.

Nicole Catherwood Rude
107 W. Central Ave
Bismarck, ND 58501

I. DEFENDANT. For each Defendant list: name and address including City, County and State.

Laughing Sun Brewing Company, LLC
1023 E. Front Avenue
Bismarck, ND 58504

North Dakota Department of Labor
600 East Boulevard Ave., Dept. 406
Bismarck, ND 58505-0340

U.S. Equal Employment Opportunity Commission
Chicago District Office

230 S. Dearborn Suite 1866

Chicago, IL 60604

SAMPLE COMPLAINT 2
Case 1:20-cv-00029-CRH Document 1-1 Filed 02/24/20 Page 3 of 6

IV. CLAIM. State the facts of your claim. Include the name of each person involved, dates and
places. Be as specific as possible. Do not give any legal argument or cite any cases or statutes. Use
additional sheets of paper if necessary.

42/31/2018 - Date that | returned to my job at Laughing Sun as a cook after recovering from a surgery due to injury of my
right hand. The harassment started shortly after. While usually | am pretty outspoken, | did not report it right away and just
tried to deal with it due to the fact that | had been out of work for 3 weeks from the surgery and did not want to jeopardize
my job. | can provide copies of texts and the reports from the EEOC and NDDOL process.

2/2/2019 - Compelled to resign at Laughing Sun due to a hostile work environment. During the last month of my
employment Rick Sokolnicki who | was told was my shift supervisor had made me very uncomfortable with constant texts,
requests, comments, and hand gestures.

There were constant texts from my supervisor Rick (I was later informed that he was not ever officially a supervisor in
paperwork, but it was what | was told when | worked there and also what he and former kitchen manager Gary stated).
There were requests for me to wear specific clothing and one incident where he asked for naughty pictures.

He referred to me as ‘mixed company’ a couple of times in the kitchen which | believe was because | am female.

He would make Hand Job gestures to me saying that it would be good physical therapy for my hand.

| was supposed to start training at the new store opening in Mandan, but after my last night at the Bismarck location |
could not/would not be associated with that company anymore.

2/4/2019 - The date that | texted my boss Todd Sattler apologizing for leaving and provided him screenshots of some of
the texts.

1 do not have specific dates on some of the instances where | ran into former coworkers from Laughing Sun and they
would literally turn and walk away from me when | would say Hi to them. Or the date that | was informed by Zach
Mulholland that each employee of the kitchen was pulled into the office individually and was told to not talk to me or
respond to any kind of texts/emails/messages from me. While he said it was not directly said that employment would be
terminated if communication happened, it was implied. | do not have any proof of these interactions and was hoping that it
would be found during the investigation by the EEOC, but that investigation did not yield many results.

Cont. on Additional page.

V. ADMINISTRATIVE PROCEDURES. If applicable, state whether your claim was heard by
any administrative agencies; the type of proceedings; the date and place of any proceedings; the

outcome of any administrative proceedings.
3/20/2019 - The date that | initially contacted the DOL. | first spoke/worked with Marcus R. on 3/25/2019. He was very
helpful and understanding of my naiveness of the reporting process.
4/4/2019 - Notice of charge/mediation invitation
4/29/2019 - Mediation Session occurred and was unsuccessful. Kiersten S. was the investigator assigned to perform the
mediation. Again, very helpful and supportive.
7/9/2019 - My phone interview with investigator Milena Stojkovic occurred. To protect myself | recorded the entire
interview and am glad that | did. There were multiple moments in that conversation where | felt attacked, and felt like she
was trying to make me feel responsible for everything that had occurred. It took me a couple of hours to calm down after
that conversation and | knew that | had no chance at my discrimination claim afterwards. It was very defeating, violating,
and exhausting. | have the recording saved in multiple areas and can provide when needed.
7/14/2019 - Emailed Milena expressing how | didn’t feel like certain parts of our conversation did not go as well as it
should have and that | had gotten overwhelmed. Also asked if | could be provided a copy of her notes from our
conversation so | could clarify certain incidents that might have seemed confusing, also informed her of my change of
number. Which | provided her the number on 7/15/2019
Cont. on Additional Page

SAMPLE COMPLAINT 3
Case 1:20-cv-00029-CRH Document 1-1 Filed 02/24/20 Page 4 of 6

VI. RELIEF. State what you want the Court to do for you.

| would like Laughing Sun's conduct investigated. Also Milena's practices and why my discrimination case was not
investigated to any kind of extent. | am also seeking compensatory damages due to the mental anguish | suffered due to
this situation. | completely isolated and cut myself off from the world. Have just recently started to enjoy life again and
getting out daily, | have missed so much time with my daughter and no amount can ever make that right. | am diagnosed
with severe anxiety which was triggered multiple times dealing with this situation. Resulting in loss of a couple of jobs,
eviction from my apartment, and fees from being ORG bills. | will be asking for the limit for a business of

Laughing Sun's size which is $50,000.-+ TOASOT' le SUN .

VII. SIGNATURE. Each Plaintiff must individually sign this complaint.

Signed this AU day of - 2030.

 

 

 

 

 

 

 

 

 

Signature of Plaintiff Signature of Plaintiff
N COLE. ALDE

Printed Name of Plaintiff — Printed Name of Plaintiff

Mailing Address JL Mailing Address

City, State, Zip Code City, State, Zip Code

Telephone Number of Plaintiff Telephone Number of Plaintiff

SAMPLE COMPLAINT 4
Case 1:20-cv-00029-CRH Document 1-1 Filed 02/24/20 Page 5 of 6

Additional Page

I¥. CLAIM cont.

2/19 - 3/19 - Contacted by the Taylor’s who were the original owners of Taylor Made BBQ which had
partnered with Laughing Sun when they moved to the new location. Adam Taylor had heard about my
complaint and wanted to make things right. | believe he was denied any decisions on how my situation
would be handled and would have fired Rick for his behavior towards women if he could have. Also
Kendra Taylor had had some issues with Rick which she could not share with me due to the contract that
they had signed with Laughing Sun. They both gave me support but were binded with how much they
could do or say due to the contract. Again, | was hoping that this would come up in the investigation.

| had provided additional names of witnesses to the investigator but do not see any record of any
contact or any attempts to actually investigate.

All other incidents and dates are in the next section.

V. ADMINISTRATIVE PROCEDURES cont.

7/15/2019 - Milena emailed to inform me that her records were not open record yet, and that | could
add to my statement. She also informed me that she was planning on presenting my case to the group
the next day. | was very surprised by this since | had given several names to her of people who
witnessed or had experiences with Rick also, and | could not imagine that she had already contacted and
interviewed everyone in such a short amount of time.

7/18/2019 - Determination of being unable to conclude that a violation of applicable statutes had
occurred, Also when Milena mailed me the copy of the findings and a copy of the investigative file. |
found multiple inconsistencies on what was reported in the investigation findings and analysis vs what
was said during my interview. | believe that if the correct facts were presented to the group that a
different outcome would have occurred. Also included was Milena’s activity log which seems very sparse
and that she did not talk to anyone else besides myself and Todd Sattler’s attorney (Jonathan R. Byers). I
could not read the handwriting very well but | do not see any of the names that | mentioned to her on
the log.

7/19/2019 - Sent email to Milena pointing out specific areas in her report that | thought contradicted
what | said in the interview. She replied 7/23/2019 that the issues had been addressed in the
determination and that it would be easier to talk on the phone rather than. writing. Honestly, talking to
her again was one of the last things | wanted to do.

7/28/2019- Sent email to inspector.general@eeoc.gov expressing my concerns on the investigation; the
content on her finding and also how fast it was wrapped up. | provided a copy of her report of our
interview with the contradictions highlighted.
CIZH ZULU

as

 

Dismissal

Case 1:20-cv-00029-CRH Document 1-1 Filed 02/24/20 Page 6 of 6

eS NE, U.S, EQUAL EMPLOYMENT Opportunrry Commission

 

 

DISMISSAL AND Notice OF RicHTs

 

Te: Nicole Rude Fem: Chicago District Office
1609 N, 22°¢ Street, #3 230 §. Dearborn
Bismarck, ND 58501 Suite 1866

Chicago, iL 60604

 

[} On behaif of parson!s) aggrieved whose identity is
CONFIDENTIAL (29 CFR $1601. 7(a})
EEOC Charge No EEOC Representative Telephone Na.

Daniel Lim,
32F-2019-00070 State & Local Coordinator (342) 872-9669

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act
The Respandent employs fess than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC: in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

KF UOOU

The EEOC issues the following determination: Based upon iis investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statuies. This does not ceniy that the respondeni is in compliance vith
the statules. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or jocal fair employment practices agency thai investigated this charae.
p g ym gency q

UO

Omer foretiy state}

~ NOTICE OF SUIT RIGHTS -

(See ihe adeitenal information aliached to this form}

Title Vil, the Americans with Disabilities Act. the Genetic Information Nondiscrimination Act, or the Age

Discrimination in Employment Act: This wif be the only notice of dismissal and of your right to sue that we will send you.

You may file a lawsuit againsi the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice: or your right to sue based on this charge will be
lost. (The time limit far filing suit based on a ciaim under state law may be different.)

Equal Pay Act (EPA): EPA sutts must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years}
before you file suit may not be collectible.

Gn behaif of ihe Commission

. 6
Yobiommne Bowmaniiwa 11/25/2619

 

Encigsuresis} Julianne Bowman, (Date Mailad}
District Director

LAUGHING SUN BREWING COMPANY, LLC
cio Jonathan Byers, Esq.

Larson Lathan Huettl, LLP

1100 College Brive, P.O, Box 2056
Bismarck, ND 58501

https://mail.google.com/mail/u/0/?tab=rm&ogbli#sent?projector=1

WV
